Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
1.	The indicated allowability of claim 12 (now included in independent claim 1) is withdrawn in view of the newly discovered reference to Lee et al (KR 10-2016-0027446A).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (KR 10-2016-0027446A), hereinafter Lee.
Regarding claim 1, Lee (Figure 4, shown below) teaches an antenna device comprising a dielectric layer 10; a radiation pattern 50 disposed on a top surface of the dielectric layer; a signal pad 20 electrically connected to the radiation pattern; and a ground pad 40a/40b spaced apart from the signal pad and having an isolation space (area between ground pads 40a and 40b), wherein a length of the isolation space is greater than a length of the signal pad, wherein the length of the isolation space is 2 to 300 times the length of the signal pad (as shown in Figure below, the isolation space is about twice the length of the signal pad).


[AltContent: arrow][AltContent: textbox (Signal pad)][AltContent: arrow][AltContent: textbox (Radiation pattern)]

[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    273
    345
    media_image1.png
    Greyscale


[AltContent: textbox (Isolation space)][AltContent: textbox (Ground pad)]


Regarding claim 10, as applied to claim 1, Lee (Figure 4) teaches that the ground pad includes a pair of bar patterns 40a and 40b spaced apart from each other and extending with the signal pad 20 interposed therebetween.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 2-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Katagi et al (JP 2006-197072A), hereinafter Katagi.
Regarding claim 2, Lee teaches an antenna device, as applied to claim 1, comprising a dielectric layer; a radiation pattern disposed on a top surface of the dielectric layer; a signal pad electrically connected to the radiation pattern; and a ground pad spaced apart from the signal pad and having an isolation space, wherein a length of the isolation space is greater than a length of the signal pad, wherein the ground pad includes a pair of bar patterns spaced apart from each other and extending with the signal pad interposed therebetween or a pair of protruding bars extending in a length direction of the antenna device and facing each other in a width direction of the antenna device.
Lee does not explicitly teach that the ground pad further includes a connection bar extending in the width direction and connecting the protruding bars.
Katagi (Figure 6) teaches an antenna device comprising a dielectric layer; a radiation pattern disposed on a top surface of the dielectric layer; a signal pad 32 electrically connected to the radiation pattern; and a ground pad 33 having a pair of protruding bars and spaced apart in a length direction of the antenna device and facing each other in a width direction of the antenna device from the signal pad and having an isolation space, the ground pad further includes a connection bar extending in the width direction and connecting the protruding bars.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ground pad of Lee to further include a connection bar extending in the width direction and connecting the protruding bars, as taught by Katagi, doing so would provide shielding effect from potential noise around the signal pad for optimum antenna performance.
Regarding claim 3, as applied to claim 2, Katagi (Figure 6) teaches that the connection bar is connected to end portions of the protruding bars to define a recess, and the signal pad is disposed at an inlet of the recess.
Regarding claim 4, as applied to claim 3, Lee (Figure 4) and Katagi (Figure 6) teaches that the isolation space is defined by an area of the recess except for the inlet at which the signal pad is disposed.

Regarding claim 5, as applied to claim 4, Katagi (Figure 6) teaches that a width of the isolation space is the same as a distance between the pair of protruding bars.
Regarding claim 6, as applied to claim 3, Lee (Figure 4) further teaches a transmission line connecting the radiation pattern 50 and the signal pad 20.
Regarding claim 7, as applied to claim 6, Lee (Figure 4) teaches that the signal pad is only inserted into the inlet of the recess, and the transmission line is disposed at an outside of the recess.
Regarding claim 8, as applied to claim 6, Lee (Figure 4) teaches that the radiation pattern 50, the transmission line (not numbered), the signal pad 20 and the ground pad 40a/40b are disposed at the same level on the top surface of the dielectric layer 10.
Regarding claim 9, as applied to claim 8, Lee (Figure 4, para [0008] to [0011]) further teaches a ground layer GND disposed on a bottom surface of the dielectric layer.
Regarding claim 16, Lee teaches the claimed invention, as applied to claim 1, except explicitly mention that the antenna device being placed in a display device.
Katagi (Figures 4 and 6) teaches an antenna device 18 comprising a display 27, a signal pad 32, and a ground pad 33, wherein the signal pad is spaced apart from the ground pad and having an isolation space.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the antenna device of Lee in an electronic device having a display, as taught by Katagi, doing so would provide communication function to the display device.

6.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hong et al (US 2016/0190678 A1), hereinafter Hong.
Regarding claim 14, Lee teaches the claimed invention, as applied to claim 1, except explicitly mention that the radiation pattern has a mesh structure.
Hong (Figures 1 and 2, abstract and para [0079]) teaches an antenna device comprising a radiation pattern 135 having a mesh structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation pattern of Lee to comprise a mesh structure, as taught by Hong, doing so would provide an aesthetic look of being transparent suitable to be used with displays of an electronic device while still generating desired radiation signal patterns.
Regarding claim 15, as applied to claim 14, Hong (Figure 1, abstract and para [0078]) further teaches a dummy pattern 137 arranged around the radiation pattern 135 and including a mesh structure having the same shape as that of the radiation pattern.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Margomenos et al (US 2010/0134376 A1) discloses an antenna device comprising a radiation pattern, a transmission line, a signal pad, and a ground pad disposed on a top surface of a dielectric layer.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845